THE

399 KNOLLWOOD ROAD, SUITE 220
WHITE PLAINS, NEW YORK 10603
Tel: 914.997.0555

Fax: 914.997.0550

35 Worth Street

LAW FIRM New York, NY 10013
Tel: 646.398.3909

February 26, 2020

VIA ECF

Magistrate Judge Lisa Margaret Smith
United States District Court

Southern District of New York

300 Quarropas Street
White Plains, New York 10601

Re: Rutherford, et al. v. City of Mount Vernon, et al.
18-CV-10706 (LMS)

Dear Magistrate Judge Smith,

As the Court is aware, the undersigned and The Quinn Law Firm PLLC represent
the City of Mount Vernon and the individually named Defendants in the above-
referenced matter. Please accept this correspondence as an update to the Court regarding
Plaintiff Rayvon Rutherford’s deposition which was scheduled for February 25, 2020.

As the Court is further aware, on February 11, 2020, the undersigned filed a
Proposed Order to Produce Plaintiff Rutherford for a deposition on February 25, 2020.
(Docket Entry No. 69). On February 14, 2020, the Court So Ordered the Proposed Order
to Produce. (Docket Entry No. 71).

Plaintiff Rutherford appeared via telephone for his deposition at 11:00 am on
February 25, 2020; however, before we began the deposition Plaintiff Rutherford asked
why he had only been notified of the deposition when he was produced by the facility on
that morning, a mere five minutes before the deposition.

Plaintiff Rutherford was not notified by the facility that his deposition was to be
taken on that day. Due to an oversight on the part of our office, he was never served with
the So Ordered Notice to Produce by mail. As a result, Plaintiff Rutherford was unable to
properly prepare for the deposition. The undersigned asked Plaintiff Rutherford if he was
ready to proceed and he indicated that he had not had the chance to review his case
materials, and properly prepare for the deposition. I agreed with Plaintiff Rutherford that
the deposition should not proceed under the circumstances and that I would inform the
Court of the error.

I apologize to the Court and to Plaintiffs Rutherford and Gallman for any delay or

burden this mistake has imposed on the timely prosecution of this case. The next
scheduled Status Conference is for Monday, March 2 at 10:00 am wherein Defendants

www.quinnlawny.com
will bring an updated Proposed Order to Produce and be prepared to set a date certain for
the timely completion of Plaintiff Rutherford’s deposition. After the completion of his
deposition we anticipate that fact discovery will be complete.

I thank the Court for its time and attention to this matter and should the Court
have any questions or concerns then please do not hesitate to contact the undersigned.

Respectfully submitted,

  
 

&
StevenJ. Bushnell,

SJB:jg
cc: Rayvon Rutherford, via Certified Mail
Reginald Gallman, via Certified Mail
